Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claims 1-17 are pending. Claims 8-10, 12, and 15-17 have been withdrawn. Claims 1, 2, 5, 11 and 14 have been amended.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 reciting “defining the air gap adjacent to a first sidewall” renders the claim indefinite for improper antecedent basis. Claim 11 previously recite plural “air gaps”. It is unclear if “the air gap” is referring to one of the air gaps or all of the air gaps.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. US 2017/0229474 A1 (Shimizu).

    PNG
    media_image1.png
    733
    1328
    media_image1.png
    Greyscale

In re claim 11, Shimizu discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a stack structure 15 including conductive patterns 13 spaced apart from each other; 
a channel structure 20 penetrating the stack structure 15; 
a slit insulating layer 18 penetrating the stack structure 15 in a first direction (z); and
a source contact 17 inside the slit insulating layer 18, 
wherein air gaps 41 are defined between the conductive patterns 13, 
wherein the slit insulating layer 18 includes (see FIG. 3) a second sidewall (left side of 18 adjacent air gap 41) defining “the air gap” 41 (as best understood, one of the air gaps 41) adjacent to a first sidewall (right side of 18) facing the second (left) sidewall, 
wherein the first (right) sidewall and the second (left) sidewall are curved (see FIG. 3 annotated above highlighting the curved left and right sidewalls of 18), and
wherein the first (right) sidewall protrudes in a direction away from the conductive patterns 13 (sections of the right sidewall of 18 adjacent the conductive patterns 13 are more protruded than the sections adjacent air gaps 41). 

In re claim 13, Shimizu discloses (e.g. see FIG. 3) wherein the first and second sidewalls (left and right sidewalls of 18 as annotated in FIG. 3 above) are formed asymmetrically to each other.

In re claim 14, Shimizu discloses (e.g. see FIG. 3), wherein a sidewall of the source contact 17 (left side of 17b contacting 18) is curved to correspond to the first (right) sidewall of the slit insulating layer 18 (e.g. curved at the section adjacent air gap 41).

Allowable Subject Matter
Claims 1-7 are allowed.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim reciting a semiconductor device comprising a stack structure including conductive patterns spaced apart from each other with air gaps defined between the conductive patterns; a channel structure penetrating the stack structure; a slit insulating layer penetrating the stack structure in a first direction, wherein the slit insulating layer includes a first interposition part covering a sidewall of one of the conductive patterns and a second interposition part covering one of the air gaps from the side; wherein a smallest width of the second interposition part in a second direction perpendicular to the first direction is smaller than a smallest width of the first interposition part in the second direction; and a source contact inside the slit insulating layer, wherein the source contact includes a first contact part covering the first interposition part and a second contact part covering the second interposition part, and wherein an interface between the first contact part of the source contact and the first interposition part of the slit insulating layer is convex towards the first contact part of the source contact.

US 2017/0084626 A1 teaches (FIG. 15) slit insulating layer 141 including a thicker first interposition part 141a and a thinner second interposition part 141b. However, the interface between first contact part of the source contact CSP and the first interposition part 141a is concave toward the source contact CSP. 
US 2020/0402997 A1 teaches (FIG. 4) 3D memory comprising air gap 144 between gate conductors 120 and source contact 180 separated from the gates by insulating layers 182 and 146 defining air gap 144. However, the second interposition part of the insulating layer 182+146 covering the side of the air gap is wider than the first interposition part of the insulating layer 182+146 covering the sidewall of the gate conductors 120.

Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Regarding claim 11 rejected over Shimizu, Applicant argues the sidewall of “insulating layer” 17b does not protrude away from the conductive layer 13 in the region adjacent to the conductive layer 13 (Remark, page 12). 
Applicant appears to have mistaken element 17b for the insulating layer. Rather, 17b is a metal layer (¶ 37) that  is a part of the source contact 17. The claimed “slit insulating layer” corresponds to element 18 shown in FIG. 3 (¶ 30) which has a first sidewall on the right side contacting 17b. The first (right) sidewall of the insulating layer 18 protrudes in a direction away from the conductive patterns 13. More specifically, segments of the right sidewall of insulating layer 18 adjacent to the conductive patterns 13 are considered to protrude in a direction away from the conductive patterns 13, e.g. protruding relative to the segments of the right sidewall of 18 adjacent to the air gaps 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0084626 A1teaches (FIG. 15) source contact CSP having curved sidewall with widest part adjacent conductive electrode EL
US 2020/0402997 A1 teaches (FIG. 4) 3D memory comprising air gap 144 between gate conductors 120 and source contact 180 separated from the gates by insulating layers 182 and 146 defining air gap 144
US 2020/0168625 A1 teaches (FIG. 3H) 3D memory comprising air gap 363 between gate conductors 342 and source contact 376 separated from the gates by insulating layer 374 defining air gap 363
US 2017/0062330 A1 teaches (FIG. 5F) 3D memory comprising air gap P between gate conductors EL and source contact CSP separated from the gates by insulating layer SP
US 2020/0091176 A1 teaches (FIG. 4) 3D memory comprising air gap AG1 between gate conductors WL and source contact CSL separated from the gates by insulating layer 170

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815